DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 7 recites “when it is determined that the friction engagement elements are engaged in the gear position after switching, the supply of the control current to the friction engagement elements is started, and when it is determined that the friction engagement elements are disengaged in the gear position after switching, the supply of the fixation preventing current to the friction engagement elements is started.” In other words, according to the claim language, after switching to the engaged state, then the supply of current is set to the “control current” which is the higher current. However, it is clear from the specification that the current applied the solenoid is what changes the hydraulic pressure that engages or disengages the clutch. In particular, a low current provides a low pressure which does not engage the clutch while a high current (referred to as the “control current”) provides a high pressure which does engage the clutch (see e.g., FIG. 9 and paragraph [0054]). In other words, when the clutch is commanded to be engaged, the high/control current should be supplied in order to then engage the clutch. The claim recites the opposite order where the clutch is engaged first and thereafter the current is switched to the high/control current.
There is no disclosed example of where this opposite arrangement would properly operate. As such, there is no working example. Furthermore, there is no guidance from the inventor how one might alter the exemplary embodiment to perform this opposite arrangement.
In order to provide compact prosecution, the Examiner has interpreted claim 7 to mean that when it is determined that the friction engagement elements are to be engaged, then the supply of the control current is started, and when it is determined that the friction engagement elements are to be disengaged, then the supply of the fixation prevention current is started.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janasek (US 2019/0085908).

Claim 1
Janasek discloses a hydraulic pressure control device for an automatic transmission that performs a gear shift by switching between engagement and disengagement of a plurality of friction engagement elements (e.g., 84 and 86, or general disclosure of “frictional elements” and illustrated generally as clutch 22) (see e.g., FIGS. 3 and 4, and paragraphs [0022]-[0023] and [0025]), the hydraulic pressure control device comprising:
a plurality of solenoid valves (valves to clutches 84 and 86 generally shown as solenoid 54) configured to switch between engagement and disengagement of the friction engagement elements (e.g., 84 and 86, or general disclosure of “frictional elements” and illustrated generally as clutch 22) by switching between supply and non-supply of hydraulic pressures to the friction engagement elements, the solenoid valves (54) being provided corresponding to the friction engagement elements (22), respectively; and
a control device (55) configured to switch between supply and non-supply of the hydraulic pressures to the friction engagement elements by supplying a predetermined control current to the solenoid valves (see paragraphs [0028] and [0035]-[0037], and claim 19),
wherein the control device supplies a fixation preventing current (current in the “prime state”/”state of prime”/”primed state” during disengagement or “feedback controlled hold value of approximately 150 milliamps”) lower than the control current (“maximum command of 430 milliamps” or current during the engaged state) to at least one of the solenoid valves in a disengagement state of the friction engagement elements (see paragraphs [0028] and [0034]-[0037], and claim 19).

Claim 2
Janasek discloses wherein at least one of the solenoid valves (54) switches at least one of the friction engagement elements (22) to an engagement state when receiving the control current (see paragraph [0035]).

Claim 7
As claim 7 has been best interpreted in order to provide enabling disclosure, Jansek discloses wherein when it is determined that the friction engagement elements (22) are to be engaged (i.e., when the command to engage a clutch is received), then the supply of the control current (“maximum command of 430 milliamps” or current during the engaged state) is started, and when it is determined that the friction engagement elements (22) are to be disengaged, then the supply of the fixation prevention current (current in the “prime state”/”state of prime”/”primed state” during disengagement or “feedback controlled hold value of approximately 150 milliamps”) is started (see paragraphs [0028] and [0034]-[0037], and claim 19).

Allowable Subject Matter
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to each of claims 3 and 5, the prior art does not disclose or render obvious a hydraulic pressure control device for an automatic transmission comprising the combination of features as recited including “wherein at least one of the friction engagement elements is at least one zero touch clutch in which a clearance between friction plates constituting each of the friction engagement elements is substantially zero, and the control device does not supply the fixation preventing current to at least one of the solenoid valves corresponding to the at least one zero touch clutch even when the at least one zero touch clutch is in the disengagement state.”
	The combination of claim 3 and of claim 5 essential requires one of the clutches to be supplied the fixation prevention current in the disengaged state and another of the clutches to not be supplied such a fixation prevention current. This is combination of two different controls for the two clutches is not present in the prior art. Furthermore, there is no reason apparent in the prior art why one of the clutches would require priming while another would not.
	With reference to claim 8, the prior art does not disclose or render obvious a hydraulic pressure control device for an automatic transmission comprising the combination of features as recited including “wherein when it is determined that no switching instruction is present, it is determined whether the friction engagement elements are being engaged, and whether the friction engagement elements are being engaged is determined based on the detection signal from an engagement hydraulic pressure sensor; when it is determined that the friction engagement elements are engaged, the supply of the predetermined control current for engaging the friction engagement elements is maintained, and when it is determined that the friction engagement elements are not engaged, the control current for engaging the friction engagement elements is not supplied, the supply of the fixation preventing current to the engagement hydraulic pressure control valve is maintained.” In the prior art, the priming/low current is only performed in anticipation of engagement of the clutch to prepare the clutch for engagement and is not maintained during states where no switching instruction is present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong US 2020/0256406 discloses that three different levels of current provide three different amounts of clutch suction force (see FIG. 14). Tsunashima et al. US 2017/0284485 provides different pulse modulation for a clutch disengaged versus clutch engaged state (see FIGS. 7 and 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659